Order entered January 23, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00920-CV

                             RODRICK SAMPLES, Appellant

                                             V.

THE DALLAS COUNTY SPECIAL CIVIL SERVICE COMMISSION, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC12-11245

                                         ORDER
       We GRANT appellees’ January 21, 2015 second motion for an extension of time to file a

brief. Appellees shall file their brief by FEBRUARY 23, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE